DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 16/253,454, filed on January 22, 2019. Claims 1-15 are pending in this application and have been rejected below. 

Priority
The Examiner has noted the Applicant is claiming Priority from Provisional Applications 62/624,427 filed January 31, 2018 and 62/783,268 filed December 21, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed on January 22, 2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are directed towards a method and claims 11-15 are directed towards a system, both of which are among the statutory categories of invention.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating key performance indicators (KPI) forecast data.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, aggregating, based on the identified forecast horizon, the extracted data; optionally removing one or more outliers from the aggregated data, comprising: (i) identifying one or more possible outliers in the aggregated data; and (iv) removing, based on the identification received from the user, one or more of the possible outliers from the aggregated data; automatically fitting training data to a plurality of forecasting models, the training data comprising a portion of the aggregated data; identifying a best fit forecasting model using test data, the test data comprising a portion of the aggregated data; forecasting, using the identified best fit forecasting model and the aggregated data, the one or more identified KPIs to generate KPI forecast data; and evaluating the KPI forecast data for accuracy over the identified forecast horizon using a forecast performance analysis to determine, based on a predetermined threshold, that the KPI forecast data is sufficiently accurate over the identified forecast horizon or determining that the KPI forecast data is not sufficiently accurate over the identified forecast horizon; constitutes methods based on fundamental economic principles or practices. The recitation of a user interface and database does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claim 11 recites certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites receiving (i) an identification of one or more KPI to be forecast; and (ii) a forecast horizon for the one or more identified KPI; extracting, based on the identified one or more KPI, data received from a database for KPI forecasting; (ii) presenting the identified one or more possible outliers to a user via a user interface; (iii) receiving information from the user comprising an identification of one or more outliers in the identified one or more possible outliers; and presenting the generated KPI forecast data to the user via a user interface, which are limitations considered to be an insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a computer-implemented method, user interface and database at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The system comprising a user interface, database and processor recited in claim 11 also amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claim 11 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including a user interface, database and processor amount to no more than a recitation of generic computer elements utilized to perform generic computer functions, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0080]-[0081]; [0084]; [0100]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 3, 9  and 13 recites presenting, providing or receiving limitations which are considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Additionally, Claims 2, 4-10 and 12-15 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claims 1 and 11. Therefore claims 2-10 and 12-15 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Runkana et al., U.S. Publication No. 2018/0330300 [hereinafter Runkana].

Referring to Claim 11, Runkana teaches: 
A system for key performance indicator (KPI) forecasting, comprising:
a user interface configured to receive:
(i) an identification of one or more KPI to be forecast; (ii) a forecast horizon for the one or more identified KPI (Runkana, [0027]), “The graphical user interface is used to receive inputs such as the KPIs of interest and the time period of analysis from the user and forward them to the plurality of modules…”; (Runkana, [0061]), “the system receives inputs from users on the key performance indicators to be optimized and notifies the users of outputs from various steps in the analysis that help the users to effectively manage the analysis and take appropriate operational decisions”;
a database comprising data for KPI forecasting (Runkana, [0027]), “The server interface forwards the request-for-data received from the one of the plurality of modules to the data management server 128 and the data received from the data management server 128 to the plurality of modules”; (Runkana, [0029]), “… data is collected from various sources such as Enterprise Resource Planning (ERP), Distributed Control System (DCS) and Laboratory Information Management System (LIMS)”;
a processor (Runkana, [0026]) configured to:
(i) extract, based on the identified one or more KPI, data from the database (Runkana, [0027]), “…The server interface forwards the request-for-data received from the one of the plurality of modules to the data management server 128 and the data received from the data management server 128 to the plurality of modules. The physics based model interface sends the integrated dataset received from the one of the plurality of modules after enterprise level fusion to physics-based models, if any, available for the industrial process, receives the values of simulated variables from the physics-based models and forwards them to the one of the plurality of modules”;
(ii) aggregate, based on the identified forecast horizon, the extracted data (Runkana, [0030]), “the unit level fusion module 110 is configured to merge the received plurality of data to obtain unit-wise dataset of each of the one or more industrial processing units, wherein the unit-wise dataset of each processing unit comprising of a desired sampling frequency. In the process of merging, the one or more variables from all the files or datasets are merged as per specific observation ID corresponding to the sampling frequency, e.g. date in case of daily data, hours in case of hourly data, etc.”; (Runkana, [0051]-[0052]);
(iii) automatically fit training data to a plurality of forecasting models, the training data comprising a portion of the aggregated data (Runkana, [0046]), “… a `self-learning` option is provided to the user to improve the accuracy of the predictive models. For self-learning, original data used for developing the models and data for the newer time period are combined, and the model building step is repeated on the combined dataset. Self-learning can be triggered either automatically on a periodic basis (e.g. every week or every month) or by the user based on statistical measures related to the models or the newer dataset”;
 (iv) identify a best fit forecasting model using test data, the test data comprising a portion of the aggregated data (Runkana, [0044]-[0045]), “The third step involves model discrimination and selection in which for the integrated dataset and the regime-wise datasets, the top three predictive models with values of root mean square error and mean absolute error lower than user specified values are chosen. A robustness score (RS) is evaluated for the top three models and used for model discrimination… The predictive models with the highest robustness score greater than 95% is selected for sensitivity analysis and optimization. Variance based sensitivity analysis is performed to assess the sensitivity of the KPI to unit changes in the variables in the model. Sensitivity scores for each of the variables in the models are obtained, with a higher score indicating a higher change in the value of the KPI with unit change in the value of the variable”;
(v) forecast, using the identified best fit forecasting model and the aggregated data, the one or more identified KPIs to generate KPI forecast data (Runkana, [0047]), “the optimization module is configured to optimize at least one KPI based on one or more predictive models and constraints on the one or more KPIs using one or more optimization techniques”; (Runkana, [0048]; [0059]; [0061]);
(vi) evaluate the KPI forecast data for accuracy over the identified forecast horizon using a forecast performance analysis to determine, based on a predetermined threshold, that the KPI forecast data is sufficiently accurate over the identified forecast horizon or determining that the KPI forecast data is not sufficiently accurate over the identified forecast horizon (Runkana, [0043]), “tuning the model building parameters in order to optimize the prediction performance of the models. The prediction performance of the models is evaluated using the test dataset and is expressed in terms of root mean square error (RMSE) of prediction, mean absolute error (MAE) of prediction, akaike information criterion (AIC), corrected akaike information criterion (AICc) and the Bayesian information criterion (BIC) and hit rate (% of points with a given predictive accuracy) as shown in FIG. 10. It would be appreciated that if in any case none of the predictive models meet the RMSE and/or MAE, the user is given the option to go back to the feature selection where additional variables or transformed variables can be added to the superset of important variables and repeat the model building step”, Examiner considers the models meeting RMSE and/or MAE to be the predetermined threshold;
(vii) present the generated KPI forecast data to the user via the user interface (Runkana, [0039]), “The user is given the option to generate trend plots and box plots of the KPIs and all variables in the integrated dataset during the time period for which the analysis is being carried out. The user can also generate scatter plots between the KPIs and variables of interest. All the variables in the integrated dataset are binned into several intervals between their minimum and maximum values. The values of the KPI corresponding to each bin of each variable are separated and their mean is calculated. The mean values of the KPI corresponding to the bins/intervals of all the variables are depicted in the form of a heat map and notified to the user”; (Runkana, [0048]), “the optimization where the KPIs to be optimized with constraints on the variables used in the predictive models are taken as inputs from the user and the values of variables that yield optimum levels of the KPIs are determined…The solutions received from the solvers are processed and notified to the user. User outputs from the optimization step include the values of variables that yield optimum KPIs and the optimum values of the KPIs…”; (Runkana, [0058]-[0059]).

Referring to Claim 14, Runkana teaches the system of claim 11. Runkana further teaches: 
wherein the processor is further configured to adjust a parameter of the best fit forecasting model if the KPI forecast data is determined not to be sufficiently accurate, and generating KPI forecast data using the modified best fit forecasting model (Runkana, [0043]), “It would be appreciated that if in any case none of the predictive models meet the RMSE and/or MAE, the user is given the option to go back to the feature selection where additional variables or transformed variables can be added to the superset of important variables and repeat the model building step”; (Runkana, [0045]), “…It would be appreciated that if the robustness score for all of the three predictive models is lower than 95%, the user can modify the superset of important features and repeat the model building step”.


Referring to Claim 15, Runkana teaches the system of claim 11. Runkana further teaches: 
wherein identifying a best fit model comprises evaluating an out-of-sample (test set) error for the aggregated data utilizing one or more models fitted using the training data (Runkana, [0043]), “The prediction performance of the models is evaluated using the test dataset and is expressed in terms of root mean square error (RMSE) of prediction, mean absolute error (MAE) of prediction”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Runkana et al., U.S. Publication No. 2018/0330300 [hereinafter Runkana], and further in view of Balci et al., 2008/0091283 [hereinafter Balci]. 

Referring to Claim 1, Runkana teaches: 
A computer-implemented method for key performance indicator (KPI) forecasting, comprising:
receiving (i) an identification of one or more KPI to be forecast; and (ii) a forecast horizon for the one or more identified KPI (Runkana, [0027]), “The graphical user interface is used to receive inputs such as the KPIs of interest and the time period of analysis from the user and forward them to the plurality of modules…”; (Runkana, [0061]), “the system receives inputs from users on the key performance indicators to be optimized and notifies the users of outputs from various steps in the analysis that help the users to effectively manage the analysis and take appropriate operational decisions”; 
extracting, based on the identified one or more KPI, data received from a database for KPI forecasting (Runkana, [0027]), “…The server interface forwards the request-for-data received from the one of the plurality of modules to the data management server 128 and the data received from the data management server 128 to the plurality of modules. The physics based model interface sends the integrated dataset received from the one of the plurality of modules after enterprise level fusion to physics-based models, if any, available for the industrial process, receives the values of simulated variables from the physics-based models and forwards them to the one of the plurality of modules”;
aggregating, based on the identified forecast horizon, the extracted data (Runkana, [0030]), “the unit level fusion module 110 is configured to merge the received plurality of data to obtain unit-wise dataset of each of the one or more industrial processing units, wherein the unit-wise dataset of each processing unit comprising of a desired sampling frequency. In the process of merging, the one or more variables from all the files or datasets are merged as per specific observation ID corresponding to the sampling frequency, e.g. date in case of daily data, hours in case of hourly data, etc.”; (Runkana, [0051]-[0052]); 
automatically fitting training data to a plurality of forecasting models, the training data comprising a portion of the aggregated data (Runkana, [0046]), “… a `self-learning` option is provided to the user to improve the accuracy of the predictive models. For self-learning, original data used for developing the models and data for the newer time period are combined, and the model building step is repeated on the combined dataset. Self-learning can be triggered either automatically on a periodic basis (e.g. every week or every month) or by the user based on statistical measures related to the models or the newer dataset”;
identifying a best fit forecasting model using test data, the test data comprising a portion of the aggregated data (Runkana, [0044]-[0045]), “The third step involves model discrimination and selection in which for the integrated dataset and the regime-wise datasets, the top three predictive models with values of root mean square error and mean absolute error lower than user specified values are chosen. A robustness score (RS) is evaluated for the top three models and used for model discrimination… The predictive models with the highest robustness score greater than 95% is selected for sensitivity analysis and optimization. Variance based sensitivity analysis is performed to assess the sensitivity of the KPI to unit changes in the variables in the model. Sensitivity scores for each of the variables in the models are obtained, with a higher score indicating a higher change in the value of the KPI with unit change in the value of the variable”;
forecasting, using the identified best fit forecasting model and the aggregated data, the one or more identified KPIs to generate KPI forecast data (Runkana, [0047]), “the optimization module is configured to optimize at least one KPI based on one or more predictive models and constraints on the one or more KPIs using one or more optimization techniques”; (Runkana, [0048]; [0059]; [0061]); 
evaluating the KPI forecast data for accuracy over the identified forecast horizon using a forecast performance analysis to determine, based on a predetermined threshold, that the KPI forecast data is sufficiently accurate over the identified forecast horizon or determining that the KPI forecast data is not sufficiently accurate over the identified forecast horizon (Runkana, [0043]), “tuning the model building parameters in order to optimize the prediction performance of the models. The prediction performance of the models is evaluated using the test dataset and is expressed in terms of root mean square error (RMSE) of prediction, mean absolute error (MAE) of prediction, akaike information criterion (AIC), corrected akaike information criterion (AICc) and the Bayesian information criterion (BIC) and hit rate (% of points with a given predictive accuracy) as shown in FIG. 10. It would be appreciated that if in any case none of the predictive models meet the RMSE and/or MAE, the user is given the option to go back to the feature selection where additional variables or transformed variables can be added to the superset of important variables and repeat the model building step”, Examiner considers the models meeting RMSE and/or MAE to be the predetermined threshold; and 
presenting the generated KPI forecast data to the user via a user interface (Runkana, [0039]), “The user is given the option to generate trend plots and box plots of the KPIs and all variables in the integrated dataset during the time period for which the analysis is being carried out. The user can also generate scatter plots between the KPIs and variables of interest. All the variables in the integrated dataset are binned into several intervals between their minimum and maximum values. The values of the KPI corresponding to each bin of each variable are separated and their mean is calculated. The mean values of the KPI corresponding to the bins/intervals of all the variables are depicted in the form of a heat map and notified to the user”; (Runkana, [0048]), “the optimization where the KPIs to be optimized with constraints on the variables used in the predictive models are taken as inputs from the user and the values of variables that yield optimum levels of the KPIs are determined…The solutions received from the solvers are processed and notified to the user. User outputs from the optimization step include the values of variables that yield optimum KPIs and the optimum values of the KPIs…”; (Runkana, [0058]-[0059]).
Runkana teaches pre-process verified data to obtain pre-processed dataset, wherein the pre-processing is an iterative process comprising the steps of outlier removal (see par. 0032), a univariate outlier analysis used to detect and remove outliers in the dataset and present a user with the list the discarded variables (see par. 0033-0034), but Runkana does not explicitly teach: 
optionally removing one or more outliers from the aggregated data, comprising:
(i) identifying one or more possible outliers in the aggregated data; (ii) presenting the identified one or more possible outliers to a user via a user interface; (iii) receiving information from the user comprising an identification of one or more outliers in the identified one or more possible outliers; (iv) removing, based on the identification received from the user, one or more of the possible outliers from the aggregated data.

However Balci teaches: 
optionally removing one or more outliers from the aggregated data (Balci, [0051]), “the workflow 600 proceeds to an uncorrelated inflections operation 610 where uncorrelated statistical outliers/anomalies are identified. Thereafter, an analysis of the cause (i.e., how and why) of the statistical outliers/anomalies is performed in operation 612, followed by an outlier removal operation 614 to remove the statistical outliers/anomalies as warranted”, comprising:
(i) identifying one or more possible outliers in the aggregated data; (ii) presenting the identified one or more possible outliers to a user via a user interface; (iii) receiving information from the user comprising an identification of one or more outliers in the identified one or more possible outliers; (iv) removing, based on the identification received from the user, one or more of the possible outliers from the aggregated data (Balci, [0059]), “the analysis presentation module may be implemented in the form of presentation screens, shown in FIGS. 7-10, through which the various results of the workflow 600 may be displayed. The presentation screens may include a … outlier identification screen”; (Balci, [0062]), “FIG. 9 illustrates an exemplary implementation of the outlier identification presentation screen 900 showing a table 902 of the results of the outlier identification operation 612… Identification of outliers can be modified by the user using appropriate input boxes in a cutoff area 904 that can be used to change the tolerances of the identification algorithm. Manual intervention is also possible by selecting individual wells using checkboxes incorporated within the table 902 to remove the necessary outliers from subsequent calculations 614”.  
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the outlier removal process in Runkana to include the outliner limitations as taught by Balci. The motivation for doing this would have been to improve the method of optimizing key performance indicators of process in Runkana (see par. 0002) to include the results of efficient and consistent assessments (see Balci par. 0002).

Referring to Claim 2, the combination of Runkana in view of Balci teaches the method of claim 1. Runkana further teaches: 
further comprising the step of adjusting a parameter of the best fit forecasting model if the KPI forecast data is determined not to be sufficiently accurate, and generating KPI forecast data using the modified best fit forecasting model (Runkana, [0043]), “It would be appreciated that if in any case none of the predictive models meet the RMSE and/or MAE, the user is given the option to go back to the feature selection where additional variables or transformed variables can be added to the superset of important variables and repeat the model building step”; (Runkana, [0045]), “…It would be appreciated that if the robustness score for all of the three predictive models is lower than 95%, the user can modify the superset of important features and repeat the model building step”.

Referring to Claim 3, the combination of Runkana in view of Balci teaches the method of claim 1. Runkana further teaches: 
wherein the aggregated data is presented via the user interface to the user as a line plot in real-time (Runkana, [0039]), “The user is given the option to generate trend plots and box plots of the KPIs and all variables in the integrated dataset during the time period for which the analysis is being carried out. The user can also generate scatter plots between the KPIs and variables of interest”; (Runkana, [0042]; [0046]; [0056]; [0058]).

Referring to Claim 4, the combination of Runkana in view of Balci teaches the method of claim 1. Runkana further teaches: 
further comprising the steps of:
(i) analyzing the aggregated data to identify an anomaly in the data, the identification comprising a time period for the anomaly (Runkana, [0031]), “Missingness maps depicting the percentage and pattern of availability of the variables are also created for each process units. The data quality metrics and the missingness maps are sent as outputs to the user via the user interface. Depending on the availability of the data, the user can decide whether or not to proceed with the rest of the analysis. The user can also suggest deletion of some of the variables with very low availability before executing the rest of the steps”;
(ii) modifying the aggregated data to remove or minimize the identified anomaly (Runkana, [0031]; [0061]).

Referring to Claim 6, the combination of Runkana in view of Balci teaches the method of claim 1. Runkana teaches pre-process verified data to obtain pre-processed dataset, wherein the pre-processing is an iterative process comprising the steps of outlier removal (see par. 0032), a univariate outlier analysis used to detect and remove outliers in the dataset and present a user with the list the discarded variables (see par. 0033-0034), but Runkana does not explicitly teach: 
wherein optionally removing one or more outliers from the aggregated data further comprises the step of calculating an outlier possibility score for one or more of the possible outliers.

However Balci teaches: 
wherein optionally removing one or more outliers from the aggregated data further comprises the step of calculating an outlier possibility score for one or more of the possible outliers (Balci, [0051]), the workflow 600, categories for data 602 containing information on well completion, operator, and stimulation type are provided to the workflow manager 112. This data, along with peer group information 604 and vintage group information 606 (where well data is combined based on vintage) is provided to a heterogeneity index/completion efficiency (HI/CE) process 608 whereby correlated inflections are used to determine statistical outliers and anomalies. Thereafter, the workflow 600 proceeds to an uncorrelated inflections operation 610 where uncorrelated statistical outliers/anomalies are identified. Thereafter, an analysis of the cause (i.e., how and why) of the statistical outliers/anomalies is performed in operation 612, followed by an outlier removal operation 614 to remove the statistical outliers/anomalies as warranted”; (Balci, [0053]).  
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the outlier removal process in Runkana to include the outliner limitations as taught by Balci. The motivation for doing this would have been to improve the method of optimizing key performance indicators of process in Runkana (see par. 0002) to include the results of efficient and consistent assessments (see Balci par. 0002).

Referring to Claim 7, the combination of Runkana in view of Balci teaches the method of claim 1. Runkana further teaches: 
wherein identifying a best fit model comprises evaluating an out-of-sample (test set) error for the aggregated data utilizing one or more models fitted using the training data (Runkana, [0043]), “The prediction performance of the models is evaluated using the test dataset and is expressed in terms of root mean square error (RMSE) of prediction, mean absolute error (MAE) of prediction”.

Referring to Claim 9, the combination of Runkana in view of Balci teaches the method of claim 1. Runkana further teaches: 
further comprising the step of providing an indication to the user that the generated KPI forecast data comprises data quality or poor forecast performance below a predetermined threshold or quality level (Runkana, [0043]), “It would be appreciated that if in any case none of the predictive models meet the RMSE and/or MAE, the user is given the option to go back to the feature selection where additional variables or transformed variables can be added to the superset of important variables and repeat the model building step”; (Runkana, [0045]), “Sensitivity scores for each of the variables in the models are obtained, with a higher score indicating a higher change in the value of the KPI with unit change in the value of the variable. It would be appreciated that if the robustness score for all of the three predictive models is lower than 95%, the user can modify the superset of important features and repeat the model building step”.

Referring to Claim 13, Runkana teaches the system of claim 11. Runkana teaches pre-process verified data to obtain pre-processed dataset, wherein the pre-processing is an iterative process comprising the steps of outlier removal (see par. 0032), a univariate outlier analysis used to detect and remove outliers in the dataset and present a user with the list the discarded variables (see par. 0033-0034), but Runkana does not explicitly teach: 
wherein the processor is further configured to remove one or more outliers from the aggregated data, comprising: identify one or more possible outliers in the aggregated data; present the identified one or more possible outliers to a user via a user interface; receive information from the user comprising an identification of one or more outliers in the identified one or more possible outliers; and remove, based on the identification received from the user, one or more of the possible outliers from the aggregated data.
However Balci teaches: 
wherein the processor is further configured to remove one or more outliers from the aggregated data (Balci, [0051]), “the workflow 600 proceeds to an uncorrelated inflections operation 610 where uncorrelated statistical outliers/anomalies are identified. Thereafter, an analysis of the cause (i.e., how and why) of the statistical outliers/anomalies is performed in operation 612, followed by an outlier removal operation 614 to remove the statistical outliers/anomalies as warranted”, comprising:
identify one or more possible outliers in the aggregated data; present the identified one or more possible outliers to a user via a user interface; receive information from the user comprising an identification of one or more outliers in the identified one or more possible outliers; and remove, based on the identification received from the user, one or more of the possible outliers from the aggregated data (Balci, [0059]), “the analysis presentation module may be implemented in the form of presentation screens, shown in FIGS. 7-10, through which the various results of the workflow 600 may be displayed. The presentation screens may include a … outlier identification screen”; (Balci, [0062]), “FIG. 9 illustrates an exemplary implementation of the outlier identification presentation screen 900 showing a table 902 of the results of the outlier identification operation 612… Identification of outliers can be modified by the user using appropriate input boxes in a cutoff area 904 that can be used to change the tolerances of the identification algorithm. Manual intervention is also possible by selecting individual wells using checkboxes incorporated within the table 902 to remove the necessary outliers from subsequent calculations 614”.  
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the outlier removal process in Runkana to include the outliner  limitations as taught by Balci. The motivation for doing this would have been to improve the method of optimizing key performance indicators of process in Runkana (see par. 0002) to include the results of efficient and consistent assessments (see Balci par. 0002).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Runkana in view of Balci, and further in view of Manglik et al., U.S. Publication No. 2012/0239739 [hereinafter Manglik]. 

Referring to Claim 5, the combination of Runkana in view of Balci teaches the method of claim 1. Runkana teaches determine ranges of one or more variables of the KPIs of the enterprise level dataset (see par. 0039), but Runkana does not explicitly teach: 
further comprising the step of deflating the extracted data using a consumer price index, if the identified one or more KPI is affected by the consumer price index.

However Manglik teaches: 
further comprising the step of deflating the extracted data using a consumer price index, if the identified one or more KPI is affected by the consumer price index (Manglik, [0066]), “Using the collected and aggregate from agents, gateway and System Manager 120, the price-performance spectrum may be generalized for a class of applications, a class of users, and/or sliced and diced for a single application or user. In some embodiments, the chart may show a Price-Performance Index (PPI) that is also normalized by the data size… The PPI metric helps capture the effective price of a given unit of performance, and helps to normalize price and performance for a given application across cloud configurations for comparison”; (Manglik, [0114]-[0115]), “a PPI normalizer, may normalize PPI numbers in second updated Adapted Metrics data 460 by multiplying PPI probability with the prior PPI number to obtain a normalized PPI, which may be used to obtain third updated Adapted Metrics Data 460…Filter 430 may operate on the normalized PPI data in third updated Adapted Metrics data 460, for example, by using a priority list or priority template in Base Metrics 220 to make recommendations…”; (Manglik, [0113]; [0019]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the KPI variables in Runkana to include the prince index  limitations as taught by Manglik. The motivation for doing this would have been to improve the method of optimizing key performance indicators of process in Runkana (see par. 0002) to efficiently include the results of optimizing performance while lowering the cost of deployment (see Manglik par. 0003).



Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Runkana in view of Balci, and further in view of Atay, U.S. Patent No. 10,990,891 [hereinafter Atay]. 

Referring to Claim 8, the combination of Runkana in view of Balci teaches the method of claim 1. Runkana teaches predicting performance of the models is evaluated using mean absolute error (MAE) (see par. 0043), but Runkana does not explicitly teach:
wherein the generated KPI forecast data is evaluated for accuracy using a Mean Absolute Scaled Error (MASE) analysis.

However Atay teaches: 
wherein the generated KPI forecast data is evaluated for accuracy using a Mean Absolute Scaled Error (MASE) analysis (Atay, [col. 6, ln. 53] – [col. 7, ln. 22]), “the predictive modeling engine 110 generates a performance metric or other measure to determine the performance of particular predictive modeling algorithms in generating predictions based at least in part on the aggregate metrics data provided by the customer 102. For example, the predictive modeling engine 110 uses a mean squared error (MSE) or mean squared deviation (MSD) algorithm to measure the performance of a particular predictive modeling algorithm to accurately generate a prediction… Other performance metrics and/or risk functions, such as mean absolute scaled error (MASE)… may be used in connection with the present disclosure. In general, the predictive modeling engine 110 may determine the performance of various predictive modeling algorithms to accurately generate predictions based at least in part on aggregated metrics data and provide this performance information to the customer 102…””.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the performance prediction of models in Runkana to include the MASE limitation as taught by Atay. The motivation for doing this would have been to improve the method of optimizing key performance indicators of process in Runkana (see par. 0002) to efficiently include the results of providing an indication to a customer of the accuracy of predictive modeling algorithms, or generally inform the customer of the performance and the predictive modeling engine and enable the customer to improve the performance (see Atay, col. 7, ln. 18-22). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Runkana in view of Balci, and further in view of Colister et al., U.S. Publication No. 2019/0206570 [hereinafter Colister]. 

Referring to Claim 10, the combination of Runkana in view of Balci teaches the method of claim 1. Runkana teaches data is collected from various sources such as Enterprise Resource Planning (ERP), Distributed Control System (DCS) and Laboratory Information Management System (LIMS) (see par. 0029), but Runkana does not explicitly teach: 
wherein the data is electronic medical record (EMR) data received from an EMR database.

However Colister teaches: 
wherein the data is electronic medical record (EMR) data received from an EMR database (Colister, [0073]), “The system of the present invention collects the data and stores the data. The patient record in the medical facility electronic medical record system (EMR) contains the same information as is known in the art with other systems. The EMR is one target and receives only the data required by the specific target. The data sent to the EMR plus any other data collected is stored in the cloud and filed support the assessment of the case. There is the ability to store some of the data as case record and other additional data collected in the Quality data”; (Colister, [0068]-[0069]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the data sources in Runkana to include the EMR limitation as taught by Colister. The motivation for doing this would have been to improve the method of optimizing key performance indicators of process in Runkana (see par. 0002) to efficiently include the results of improving decisions regarding patient care (see Colister, par. 0001). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Runkana and further in view of Colister et al., U.S. Publication No. 2019/0206570 [hereinafter Colister]. 

Referring to Claim 12, Runkana teaches the system of claim 11. Runkana teaches data is collected from various sources such as Enterprise Resource Planning (ERP), Distributed Control System (DCS) and Laboratory Information Management System (LIMS) (see par. 0029), but Runkana does not explicitly teach: 
wherein the data is electronic medical record (EMR) data and the database is an EMR database.

However Colister teaches: 
wherein the data is electronic medical record (EMR) data and the database is an EMR database (Colister, [0073]), “The system of the present invention collects the data and stores the data. The patient record in the medical facility electronic medical record system (EMR) contains the same information as is known in the art with other systems. The EMR is one target and receives only the data required by the specific target. The data sent to the EMR plus any other data collected is stored in the cloud and filed support the assessment of the case. There is the ability to store some of the data as case record and other additional data collected in the Quality data”; (Colister, [0068]-[0069]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the data sources in Runkana to include the EMR limitation as taught by Colister. The motivation for doing this would have been to improve the method of optimizing key performance indicators of process in Runkana (see par. 0002) to efficiently include the results of improving decisions regarding patient care (see Colister, par. 0001). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (US 20070011076 A1) – Disclosed is a system and method for creating a financial index related to healthcare costs. A financial derivative instrument can be created from the index. Using the financial derivative instrument, an entity can hedge against unexpected fluctuations of healthcare costs.

Yang et al. (US 20180075195 A1) – A method and system configured for facilitating computer-assisted healthcare-related outlier detection via automated threshold-based contributing factor detection. 

Theirl et al. (US 20170132553 A1) – The computational analysis of the potential relevance of digital data items to key performance indicators. A server system imports bulk amounts of digital data from one or more disparate network-accessible digital data sources. The server system comprises an insight module configured to implement a tree-structure analysis method to identify those events in the digital data most likely to impact selected performance indicators for a given business.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624